Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated July 13, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11-21 are rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per claim 5, line 5, and claim 13 line 8, the claim(s) recite “identifying an error model of the plurality of error models;”. It is uncertain how an error model is identified from the plurality of error models -i.e. basis of identifying an error model from plurality of error models-making this limitation and overall meaning of the claim indefinite. Appropriate correction is required.
ii) 	As per claim 5, line 9, and claim 13 line 12, the claim(s) recite “perturbing the parameterized scenario as a perturbed parameterized scenario;”. It is uncertain how the parameterized scenario is perturbed. Although the claim(s) recite this as a perturbed parameterized scenario but the claim fails to elaborate what a perturbed parametrized scenario is and it’s relationship to the simulated vehicle-making this limitation and overall meaning of the claim indefinite. Appropriate correction is required.
As per claims 6-9, 11-12, 14-21, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Allowable Subject Matter
3.	Claim 1-4 are allowed.
4.	 Claims 5-9, 11-21 are allowable pending resolving all intervening issues such as the USC 112 rejections above. 

Reasons for allowance will be held in abeyance pending final recitation of the claims. 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146